DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Information Disclosure Statements filed 17 November 2021 had the following errors in the listing: International Application No. PCT/US2009/031154 had the wrong date listed; the US Appl. No. 11/593,312 Notice of Allowance dated July 6, 2010 was not properly filed and cited in the previously filed applications, therefore, the reference has been crossed off and has not been considered; and references WO 2002/059577, WO 2002/072234, WO 2002/072236, WO 2002/072263, and WO 2003/079006 do not exist, it is clear these are NOT the proper numbers for these references. All but the recitation of the Notice of Allowance for US Appl. No. 11/593,312 were corrected with the Information Disclosure Statement filed 23 November 2021 and were considered with that Information Disclosure Statement.

Allowable Subject Matter
Claims 1-16, 18-19, and 21-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a method comprising, in combination with the other recited steps, applying acoustic radiation pressure to a fluid comprising at least some particles so as to fractionate the at least some particles into a (i) first population disposed within a central core of the fluid that is located about the central axis of the flow channel and (ii) a second population of particles.

With regards to claim 13, the prior art of record fails to teach and/or suggest a system comprising, in combination with the other recited elements, an acoustic signal producing transducer operable to apply an acoustic radiation pressure to a particle-containing fluid disposed within a concentration zone of the flow channel, the acoustic radiation pressure giving rise to (i) a first population of particles disposed within a central core of the fluid that is located about the central axis of the low channel and (ii) a second population of particles. 
The closest art is that of Applicant cited Wang et al. (WO 02/29400 A2) which teaches the combination of ultrasonics to position the particles within a flow stream and an electrophoretic or dielectrophoretic force to fractionate the particles. This is typical in the art – that more than one system is used, the first system to control the location of the particle while the second system (electric, magnetic, or ultrasonic) fractionates the particles. What the prior art fails to teach is an ultrasonic system which fractionates the particles as the particles are being controlled within the flow stream by the same ultrasonics such that the desired particles are concentrated at the core of the flow stream for easy removal. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855